     Case: 1:21-cv-02104 Document #: 17 Filed: 06/24/21 Page 1 of 2 PageID #:226



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Pipp Mobile Storage Systems, Inc.                        )
                                                         )
                                 Plaintiff(s),           )
                                                         )
                            v.                           )   Case No.: 1:21-cv-2104
                                                         )   Judge: Sara L. Ellis
Innovative Growers Equipment, Inc.                       )
                                                         )
                              Defendant(s).              )
                                                         )

                                       NOTICE OF MOTION

         PLEASE TAKE NOTICE that Defendant, Innovative Growers Equipment, Inc. (“IGE”),

has filed Innovative Growers Equipment, Inc.’s Partial Motion to Dismiss Claims for Past

Damages for Non-Compliance with 35 U.S.C § 287 a copy of which accompanies this notice.

Defendant will present the motion telephonically or in person before the Honorable Sara L. Ellis

in Courtroom 1403 in the United States District Court for the Northern District of Illinois,

Eastern Division, 219 South Dearborn Street, Chicago, Illinois at the direction of the Court.

                                                 Respectfully submitted,

                                                 INNOVATIVE GROWERS EQUIPMENT, INC.

                                                 By: ____/s/ Brian R. Michalek__
                                                          One of Its Attorneys


Brian R. Michalek (Brian.Michalek@saul.com)
Casey T. Grabenstein (Casey.Grabenstein@saul.com
SAUL EWING ARNSTEIN & LEHR LLP
161 North Clark Street, Suite 4200
Chicago, Illinois 60601
(312) 876-7100




38655215.1
     Case: 1:21-cv-02104 Document #: 17 Filed: 06/24/21 Page 2 of 2 PageID #:227




                               CERTIFICATE OF SERVICE

        The undersigned attorney certifies that on June 24, 2021, he caused the within Notice of
Motion to be filed electronically with the Clerk of the U.S. District Court, using the Court’s
CM/ECF system, which sent electronic notification to all parties who have appeared and are
registered as CM/ECF participants in this matter.



                                                           ____/s/ Brian R. Michalek__




38655215.1                                     2
